  Case 18-13884-KHK               Doc 26      Filed 12/13/18 Entered 12/13/18 15:23:51                        Desc Main
                                              Document     Page 1 of 1
                                      United States Bankruptcy Court
                                        Eastern District of Virginia
                                             BBBBBBBBBBBBBBBB'LYLVLRQ
                                                 Alexandria

In re: Carl Dennis
                    
                    Robinson                                        Case NumberBBBBBBBBBBBBBBBB
                                                                                     18-13884-KHK
                                                                        BBB
                                                                        Chapter 13
       Debtor(s)
                                                 AMENDED
                                           ORDER SETTING HEARING

TO:                      Dennis Robinson,
          Debtor(s) Carl                11730 Summerchase Circle #E, Reston, VA 20194

         Attorney for Debtor(s) Pro se 
          Trustee Thomas P. Gorman,
                                  300 N. Washington St., Suite 400, Alexandria, VA 22314
          United States Trustee John P.Fitzgerald, III, 1725 Duke Street, Suite 650, Alexandria, Virginia   22314

7KH&OHUNKDVGHWHUPLQHGWKDWWKHDERYHFDSWLRQHGGHEWRUVKDVKDYHIDLOHGWRFXUHFHUWDLQ
GHILFLHQF\LHVLQWKLVFDVH7KHUHIRUHDKHDULQJZLOOEHKHOG

Date:         January 3, 2019
Time:         11:00 am
Location: U. S. Bankruptcy Court, 200 S. Washington St., 3rd Fl., Courtroom III, Alexandria, VA 22314

7KHGHEWRUVVKDOODSSHDUDWWKHKHDULQJDQGH[SODLQZK\WKHEDQNUXSWF\FDVHVKRXOGQRWEH
GLVPLVVHGIRUIDLOXUHWRWLPHO\FXUHWKHIROORZLQJGHILFLHQF\LHVDQGDQ\RWKHUGHILFLHQF\LHVRU
FHUWLILFDWLRQVWKDWDFFUXHEHIRUHWKHKHDULQJ



Failure to comply with Order Granting Extension of Time to File Lists, Schedules, Statements and/or Chapter 13 Plan


If the debtor(s) fails to appear at the hearing, the above-captioned case will be dismissed.

127,&(Even if the debtor(s) files the required document(s) or makes the required payment(s),
the debtor(s) must still attend the hearing to explain why he/she/they failed to do so timely.

127,&(,6)857+(5*,9(1WKDWDQRXWVWDQGLQJEDODQFHRIWKHILOLQJIHHLQWKHDPRXQWRI
BBBBBBBBBLVGXHDQGRZLQJWRWKH&OHUNRI&RXUWSD\DEOHDVIROORZV
   195.00

      GXHDQGSD\DEOHLPPHGLDWHO\
       
       BBBBBBBBRQBBBBBBBBBBBBBBBBBBBRQBBBBBBBBBBDQGBBBBBBBBRQBBBBBBBBB
       ✔       100.00        2/4/2019      95.00       3/18/2019

'DWHGBBBBBBBBBBBBBBBBBBBBBBB
       December 13, 2018                         William C. Redden, Clerk
                                                   United States Bankruptcy Court

                                            By:BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         /s/ Dayna Huntington
                                                                  Deputy Clerk

                                                               127,&(2)-8'*0(172525'(5
                                                               (17(5('21'2&.(7BBBBBBBBBBBBBBBBBB
                                                                                  December 13, 2018 
>RVHWKUJOQYHU@
